DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claim 3-9 and 12-22 are allowed. 

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of a system with a memory that stores a predetermined baseline for one or more vital signs of a patient.  A monitoring device measures vital signs of the patient.  A processor compares the vital sign to the respective predetermined baseline for one or more vital signs.  The processor detects the physical symptoms corresponding to one physical symptom baseline, if the measured vital sign exceed the predetermined baseline.  A movement sensor device is configured to measure a movement of one or more arms of patient.  An image capture device is configured to image a facial arrangement of a face of patient.  An audio receiver device is configured to listen to a speech of patient.  The processor is configured to compare the physical symptoms to the respective physical symptom baseline and initiate contact of emergency services using the transmitter, if one of the one or more physical symptoms deviates from the respective physical symptom baseline.  The adhesive mechanism provides more consistent contact across a contact area between the wearable device and skin of the patient to reduce noise resulting from variations in the amount of contact between the wearable device and skin of the patient. The device can comprise a separate device mounted on each arm so that image capture can be avoided for arm movement measurements or monitoring.  The computer system can decide whether it needs to calibrate itself to facilitate rapid processing of future vital .
Consider claim 21, the best reference found during the process of examination, Giuffrida (US 10022545), discloses a movement recovery system, and a method of improving the functional motor recovery of a subject with a movement disorder. The present invention provides for a system and method, which in some embodiments can accurately quantify therapy parameters including compliance, task time spent, muscle coordination and functional improvement by utilizing kinetic, gyroscopic or other movement related information, and/or electromyography (EMG) data. In other embodiments, the system and method provide for functional electrical stimulation (FES) to help control the exercise therapy. The present invention further includes the methods of controlling or utilizing the movement related information, EMG and/or FES to detect, monitor, and control the exercise therapy.
Consider claim 21, another best reference found during the process of examination, Wang (US 20180140203), discloses an event detection apparatus, for the detection of an imminent adverse physiological event, such as an epileptic seizure or cardiac event. Physiological state data can be generated based on at least one of pre-processed physiological state data, electrocardiogram (ECG) signals, and motion sensor signals. A plurality of features from the 
	Claim 22 recites features, among others, that are similar to the features that are discussed above with respect to claim 21.  Therefore, for reasons similar to those discussed above with respect to claim 1, therefore claim 22 is patentable over related arts.  Claims 3-9 and 12-20 depend from claims 21 and 22, respectively.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 21.  
Therefore, claims 3-9 and 12-22 of the present application are considered novel, consequently, are allowed.
Citation of pertinent Prior Arts
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689